internal_revenue_service department of the treasury index nos washington dg person to contact telephone number keter reply to cc dom it a plr-114538-98 date cr ssn dear taxpayers this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- named taxpayers husband and wife requesting permission to change their accounting_period for federal_income_tax purposes from a fiscal_year ending june december effective for the tax_year beginning july the taxpayers have requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations to a calendar_year ending the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending date was due on or information furnished before the last day of january indicates that the taxpayers intended to make the change ina timely and proper manner however due to an error or misunderstanding the change was not correctly made subsequent late filing of the application was not due to any lack of due diligence or prompt action on the part of the taxpayers the sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner’s consent to a change in accounting_period a taxpayer must file an application on form_1128 with the commissioner as provided therein 1966_2_cb_1260 provides an expeditious consent procedure for individuals meeting the requirements described therein to change their accounting periods from fiscal to calendar tax years such applications may be filed with the internal_revenue_service center where the taxpayer’s federal_income_tax returns are filed on or before the last day of january following the short_period affected by the change rev_proc sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government requests for relief filed more than days beyond requests for relief subject_to sec_301_9100-3 will the due_date for filing form_1128 will be approved only in unusual and compelling circumstances based on the facts and information submitted and the representations made we have determined that the taxpayers have acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer’s late filed form_1128 requesting permission to change to a calendar tax_year is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayers and is limited to the except as specifically addressed herein no filing of form_1128 opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the this office code or regulations that may be applicable thereto has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer’s local district_director a copy of this letter_ruling and taxpayer’s form_1128 are being forwarded to the service_center where the taxpayers file their federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with we will associate established procedures under revproc_66_50 a copy of the application with the return filed for the short_period as required in sec_3 applications processed under rev_rul do not require a accordingly dollar_figure of the user_fee you separate user_fee submitted will be refunded of revproc_66_50 this ruling is directed only to the taxpayers that requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes ot by irwin a leib deputy assistant chief_counsel - p
